Citation Nr: 1124063	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective August 31, 2000.   

In June 2003, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent and probative medical evidence of record demonstrates that the Veteran's PTSD is characterized by depression, anxiety, panic attacks, sleep impairment, poor memory, hypervigilance, disturbances of motivation and mood, and passive suicidal ideation.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2002 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which is usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the March 2002 letter also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from January 2000 to July 2007, and a November 2000 Social Security Administration decision.  Neither the Veteran nor his representative have indicated that there are any additional pertinent treatment records that heed to be obtained.  The Veteran was also provided VA examinations in connection with his claim in June 2006 and August 2006 by the same VA examiner.  The examiner reviewed the claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran asserts that his PTSD warrants a higher rating and essentially disagrees with the currently assigned 30 percent rating.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran is currently rated at 30 percent disabled under the general rating formula for mental disorders.  A 30 percent disability evaluation is assigned with evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran was afforded two VA examinations for his claim of service connection for PTSD in June 2006 and August 2006 by the same VA examiner.  In June 2006, the Veteran reported having depression, anxiety, sleep problems, a girlfriend, no close friends, and that he used to have more anger.  He has been separated from his wife for five years, has a good relationship with three of his five children, and described himself as a loner with no social life.  

Following the June 2006 VA examination, the examiner noted the Veteran was neatly groomed and appropriately dressed, cooperative, friendly, and oriented to person, time, and place.  The Veteran's psychomotor activities, speech, thought process, and thought content were unremarkable, affect was normal, mood was anxious and depressed, judgment and insight were fair, and his extent of impulse control was good.  There was no evidence of difficulty with attention, delusions, inappropriate behavior, obsessive or ritualistic behavior, homicidal or suicidal thoughts, episodes of violence, or any problem with activities of daily living.  However, the examiner did note the Veteran's sleep impairment, poor remote, recent, and immediate memory, retirement in 1997, and current unemployment.  The Veteran also displayed deficiencies in thinking, family relations, and mood.  The Veteran was diagnosed with depression disorder and assigned a GAF score of 55.   

At the August 2006 VA examination, the Veteran reported recurrent and intrusive distressing recollections of his traumatic in-service event, which included images, thoughts, or perceptions.  He also reported recurrent distressing dreams of the event, acting or feeling as if the event was recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran also noted his efforts to avoid thoughts, feelings, or conversations associated with the event, and to avoid activities, places, or people that arouse recollections of the trauma.  Furthermore, he reported difficulty falling or staying asleep and with concentration, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.    

Following the August 2006 VA examination, the examiner's notations were similar to the June 2006 examination report, with the following exceptions.  The Veteran's thought content reflected paranoid ideation, mood included agitation, and there was no evidence of panic attacks.  The Veteran has an inability to recall an important aspect of the trauma event, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  Since the last VA examination, there was evidence of changes in performance in employment, family role functioning, social/interpersonal relationships, and recreation/leisure pursuits, and the Veteran displayed difficulties in judgment, thinking, family relationships, work, and mood.  The examiner documented that the Veteran has been unemployed since 2002 after quitting due to medical problems.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 55.  

At both VA examinations, the examiner reported that although there was evidence of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning, there was no total occupational and social impairment or evidence of reduced reliability and productivity due to the Veteran's PTSD symptoms.  

The Veteran also underwent VA outpatient examinations in February 2000 and February 2007.  In February 2000, the Veteran reported having nightmares, intrusive memories, and hyperarousal (insomnia, irritability, difficulty concentrating) since 1999, and having hypervigilance, exaggerated startle response, and one flashback about five years ago.  He also noted having depression (sadness, hopeless, anhedonia, decreased appetite, weight loss, feelings of worthlessness/guilt, concentration difficulty) since retirement in 1995 and panic attacks two to three times per day at night.  All the symptoms have worsened since his diagnosis with emphysema and visit to the Vietnam Memorial in 1999.  Nonetheless, the Veteran reported having a good relationship with his immediate family and has a rich family life with his wife for 29 years.  

Following the February 2000 VA outpatient examination, the examiner noted the Veteran's good hygiene and eye contact, cooperation, speech within normal limits, logical and linear thought process, thought content on topic, and insight and judgment within normal limits; however, the Veteran was also severely depressed.  He was diagnosed with PTSD, major depressive disorder (MDD), and panic disorder without agoraphobia, and assigned a GAF score of 41.  

At the February 2007 VA outpatient examination, the Veteran reported having recurrent and distressing recollections two to three times per month, recurrent and distressing dreams one to two times per week, flashbacks, distress with reminders of fear and nervousness, tension, and shakiness.  He avoids thoughts, feelings, conversations, news, war movies, crowds, social activities, and once pleasurable leisure activities.  He has felt detached or estranged from others since returning from Vietnam, not wanting to live, insomnia two to three times per week, controlled constant irritability, decreased concentration and ability to focus, hypervigilance, and increased startle to the unexpected.  The Veteran also reported not being too close to his siblings anymore, yet maintains a relationship with three of his five children and gets social support from his children, extended family, and girlfriend with whom he has lived with for the past six years.

Following the February 2007 VA outpatient examination, the examiner noted Veteran was casually dressed, attentive, alert, oriented to all spheres, cooperative, appeared reliable, had an average knowledge base and general intelligence, and demonstrated intact abstraction and calculation.  The Veteran's speech was free-flowing, spontaneous and articulate, mood was level with a full range of appropriate affect, thinking was goal-directed, coherent, and logical, and insight and judgment were fair to good; however, memories for immediate, recent, and remote events appeared mildly to moderately impaired and concentration and the ability to focus appeared mildly impaired.  There was also no evidence of hallucinations, illusions, suicidal or homicidal ideation, suicide attempts, or inpatient hospitalization.  The examiner noted that the Veteran's symptoms were clinically significant and cause distress and impairment affecting his social, family, personal and occupational life, yet has no trouble holding jobs.  The Veteran was diagnosed with moderate to chronic PTSD and assigned a GAF score of 60.  

VA outpatient treatment records from January 2000 to August 2007 reflect the Veteran's ongoing complaints, treatment, and diagnosis of PTSD.  In January 2000, the Veteran was diagnosed with depression not otherwise specified (NOS) and rule out PTSD, and was assigned a GAF score of 60.  He reported having an anxious affect, "yancey" mood, and that his depression is the same, he is more irritable now, has trouble falling asleep, feels anxious and worries about finances, is not suicidal, and is currently unemployed after quitting his job last year.  The Veteran also complained of his heart pounding with tight chest and anxiety that lasts for one hour, yet did not characterize this sensation as a panic attack.  In February 2000, he was diagnosed with depression and reported no suicidal or homicidal ideation.  

In March 2000, the Veteran was diagnosed with MDD and PTSD and was assigned another GAF score of 60.  He reported hoping that his recent heart attack would kill him, yet although he had passive suicidal ideas, he has no current but has no current suicidal plans or intent.  He also noted having disrupted sleep by tossing and turning in bed for nine hours, limited interest, and poor energy.  In May 2000, the diagnoses of MDD and PTSD were continued, and his GAF score was increased to 70.  The physician noted that the Veteran has passive suicidal ideas with no plan or intent and does not notice his own improvement.  However, in two months, the Veteran was diagnosed with moderate to severe MDD and rule out PTSD and assigned a GAF score of 50 in July 2000.  The Veteran requested more medication and reported poor sleep, low energy and appetite, poor concentration, more irritability with wife, nightmares and flashbacks two to three times per week, and that he continues to worry.  He also noted having passive suicidal ideas by not minding if he has a heart attack and died, and that he had thought of suicide by use of a gun two years ago, but no active plan now.  

In October 2000, the Veteran's diagnosis of MDD and rule out PTSD was continued while his GAF score increased to 60.  He reported being awake three times per night, his energy is down, concentration is okay, affect is mildly dysthymic, mood is "not motivated," and he has no suicidal ideas. 

Over one year later in November 2001, the Veteran was admitted to the hospital for safety from risk of self harm, was diagnosed with MDD, and his GAF score decreased to 40.  The record documents that the Veteran separated from his wife five months ago and returned to drinking, sleeps for only five to six hours, has difficulty with concentration, and is suicidal evidenced by a self-report of worry that he will buy a gun and kill himself.

From April 2002 to February 2006, the Veteran reported his mood had improved, he has no suicidal ideation or sleep problems, experiences financial hardship due to separation from wife, he has a new girlfriend, and tested negative on depression screenings.  Nonetheless, in February 2007, he reported experiencing insomnia due to bad dreams, problems with concentration and the ability to maintain focus, controlled irritability, hypervigilance, and discomfort around crowds.  The Veteran's VA outpatient group therapy treatment records from April 2007 to July 2007 further document his attendance and participation.  

The evidence of record also includes a November 2000 Social Security Administration decision, which referred to the Veteran's VA outpatient treatment records from August 1999 to March 2000 and July 2000, as well as the June 2003 DRO hearing transcript.  The Veteran testified, in pertinent part, that "[he] had to train [his] mind to forget [combat status] because the first five years after getting out, if [he] had known what PTSD was at that time, [he] would have gone to the VA [h]ospital at that time."

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an evaluation higher than 30 percent is warranted for the Veteran's service-connected PTSD.  The medical evidence, as previously stated, shows that the Veteran's speech is not characterized by a circumstantial, circumlocutory, or stereotyped pattern.  The Veteran's speech was within normal limits in the February 2000 VA outpatient examination record, unremarkable in the June 2006 and August 2006 VA examination reports, and was free-flowing, spontaneous, and articulate in the February 2007 VA outpatient examination record.  The evidence also shows no evidence of flattened affect.  Although the Veteran reported that his affect is mildly dysthymic in an October 2000 VA outpatient treatment record, his affect was normal in the June 2006 VA examination report, he had a restricted range of affect in the August 2006 VA examination report, and had full range of appropriate affect in the February 2007 VA outpatient examination record.        

Similarly, there is no evidence that tends to show the Veteran has impaired abstract thinking.  For example, he displayed logical and linear thought process at the February 2000 VA outpatient examination and unremarkable thought process at the June 2006 VA examination.  Although the Veteran displayed difficulties in thinking at the August 2006 VA examination, he later demonstrated intact abstraction and calculation, as well as goal-direct, coherent, and logical thinking at the February 2007 VA outpatient examination. 

The Veteran's service-connected PTSD does not cause impaired judgment or difficulty in understanding complex commands as to warrant a rating in excess of 30 percent.  In the February 2000 VA outpatient examination record, his judgment was within normal limits and was deemed as fair in the June 2006 VA examination report.  However, in the August 2006 VA examination report, the Veteran displayed difficulties in judgment, but then his judgment was documented as fair to good in the February 2007 VA outpatient examination record.  With regard to understanding complex commands, the Veteran displayed good eye contact at the February 2000 VA outpatient examination and an average knowledge base and general intelligence at the February 2007 VA outpatient examination.  However, the Veteran reported poor concentration and the ability to maintain focus in July 2000, November 2001, and February 2007 VA outpatient treatment records and the August 2006 VA examination report.  In fact, he reported difficulty concentrating since 1999 at the February 2000 VA outpatient examination and decreased concentration at the February 2007 VA outpatient examination.  Yet, the June 2006 VA examiner found no evidence of difficulty with the Veteran's attention, but the February 2007 VA outpatient examiner noted the Veteran's ability to focus appeared mildly impaired.  The Board concludes that the Veteran's service-connected PTSD does not result in impaired judgment or difficulty in understanding complex commands due to poor concentration to a degree consistent with a higher disability rating.

Similarly, there is no evidence that tends to show the Veteran has difficulty in establishing and maintaining effective social relationships.  He reported having no close friends, being loner, and having no social life to the June 2006 VA examiner, and not being too close to his siblings anymore to the February 2007 VA outpatient examiner.  The August 2006 VA examiner reported evidence of changes in the Veteran's family role functioning, social/interpersonal relationships, and difficulty in family relationships and work, and the February 2007 VA outpatient examiner noted that the Veteran's PTSD symptoms cause distress and impairment affecting the Veteran's family, personal, and occupational life.  In spite of this evidence, the Veteran reported having a good relationship with immediate family and a rich family life to the February 2000 VA outpatient examiner, as well as maintaining a good relationship with three of his five children and getting social support from his children, extended family, and girlfriend with whom he lives at the June 2006 VA and February 2007 VA outpatient examinations.        

The Board acknowledges that that in a January 2000 VA outpatient treatment record, the Veteran complained of an incident in which his heart was pounding with tight chest and anxiety that lasted for one hour, yet he did not characterize this event as a panic attack; however, he did report, to the February 2000 VA outpatient examiner, having panic attacks two to three times per day at night.  The August 2006 VA examiner found no evidence of panic attacks and the most recent evidence of record is silent as to any further complaints of a panic attack.  Additionally, the Veteran's immediate, recent, and remote memory was noted as poor by the June 2006 VA examiner and as mild to moderate by the February 2007 VA outpatient examiner.  Nonetheless, the Board notes the Veteran's complaints and findings of depression, anxiety, hypervigilance, sleep impairment, panic attacks, and poor memory throughout the appeal period; however, these symptoms are already contemplated in the currently assigned 30 percent disability rating.  

The evidence of record, as discussed in further detail above, also reveals the Veteran's passive suicidal ideation and disturbances of motivation and mood, to include anger, irritability, exaggerated startle response, detachment and estrangement from others, avoidance of crowds and once pleasurable leisure activities, flashbacks, distressing dreams and recollections, and thought content involving paranoid ideation.  However and most importantly, as noted above, the June 2006 and August 2006 VA examiner reported that there was no total occupational and social impairment or evidence of reduced reliability and productivity due to the Veteran's PTSD symptoms, to include disturbances of motivation and mood.  In addition, there is no evidence of record to show the Veteran has occupational and social impairment with deficiencies in most areas, to include work, school, family relations, judgment, thinking, or mood, due to his suicidal ideation.  Thus, the Board finds that the Veteran does not meet the criteria for the next-higher disability rating for his service-connected PTSD.   

Lastly, the Board notes that the Veteran's GAF scores throughout the pendency of his appeal.  VA outpatient treatment records reflect GAF scores of 60, 41, 60, 70, 50, 60, 40, and 60 in January 2000, February 2000, March 2000, May 2000, July 2000, October 2000, November 2001, and February 2007, respectively.  During the June 2006 and August 2006 VA examinations, the Veteran was assigned a GAF score of 55.  

The GAF scores ranging from 40 to 50 do not serve as a basis for a higher initial evaluation here because they are inconsistent with the evidence of record.  For example, the record does not contain any objective findings to show that the Veteran suffers from some impairment in reality testing or communication, major impairment in family relations, judgment, thinking, or mood, or has serious impairment in social or occupational functioning.  Therefore, the GAF scores of 40, 41, and 50 are not found to be very probative.  In contrast, the GAF scores ranging from 55 to 70 are found to be more consistent with the demonstrated symptomatology of record.  Such GAF scores are indicative of mild to moderate symptoms, but when considering the evidence as a whole, do not justify assignment of the next-higher 50 percent rating.  The Board also points out that the classification of the level of psychiatric impairment, by words or by a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a) (2010).

The Board is aware that the symptoms listed under the 50 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 50 percent evaluation.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 50 percent rating.  The Veteran's PTSD symptoms do not more nearly exhibit the symptoms required to warrant the next higher evaluation, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 30 percent rating now in effect.  See Fenderson, 12 Vet. App. at 119.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 30 percent rating currently assigned.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to his PTSD, and marked interference with employment has not been shown.  In fact, the Veteran reported that he retired in 1995 at the February 2000 VA outpatient examination, and that he is currently unemployed and retired in 1997 due to eligibility of age, duration of work, and his chronic obstructive pulmonary disease (COPD).  The Veteran also told the August 2006 VA examiner that he quit his job in 2002 due to medical problems.  In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of an extra-schedular rating was not prejudicial.   

In summary, and for the reasons and bases set forth above, the Board finds the Veteran is not entitled to an evaluation in excess of 30 percent for service-connected PTSD.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


